Exhibit (a)(2) FOR IMMEDIATE RELEASE March 30, 2015 For information contact: Kelly C. Clarke (804) 727-6321 Apple Hospitality REIT, Inc. Recommends Rejection of Unsolicited, Opportunistic Tender Offer by Affiliate of MacKenzie Capital Management, LP Richmond – March 30, 2015– Apple Hospitality REIT, Inc. (“Apple Hospitality”) has been notified of an unsolicited tender offer by an affiliate of MacKenzie Capital Management, LP (the “Bidder”) to purchase up to 1,500,000 common shares (“Shares”) of Apple Hospitality at a price of $7.50 per Share. The tender offer is limited to 1,500,000 Shares or approximately 0.4% of Apple Hospitality’s outstanding Shares. Apple Hospitality is not affiliated with the Bidder, and believes this offer is not in the best interests of its shareholders. The Board of Directors of Apple Hospitality has carefully evaluated the terms of the Bidder’s offer and unanimously recommends that shareholders reject the Bidder’s offer and not tender their Shares. Apple Hospitality has filed with the Securities and Exchange Commission (“SEC”) a Schedule 14D-9 providing a detailed response to the Bidder’s offer. Apple Hospitality encourages shareholders to read the Schedule 14D-9 before making a decision regarding the offer. Shareholders may review and obtain copies of the Schedule 14D-9 and all amendments thereto free of charge at the SEC’s website at http://www.sec.gov and at Apple Hospitality’s website at www.applehospitalityreit.com. Please review the Schedule 14D-9 for a complete discussion of the reasons why the Board of Directors of Apple Hospitality believes the offer is not in the best interests of its shareholders. Some of those reasons are as follows: • The Board of Directors believes that the offer price of $7.50 per Share represents an opportunistic attempt by the Bidder to purchase Shares at an unreasonably low price and make a profit and, as a result, deprive the shareholders who tender Shares of the potential opportunity to realize the long-term value of their investment in Apple Hospitality. However, the Board of Directors notes that, because Apple Hospitality is a non-exchange traded REIT, there is a limited market for the Shares and there can be no certainty regarding the long-term value of the Shares, because the value is dependent on a number of factors including general economic conditions and the other factors referenced in Item 8—“Additional Information” of the Schedule 14D-9 filed with the SEC. • For purposes of assisting trustees and custodians of individual retirement accounts (“IRAs”) containing an investment in Apple Hospitality’s Shares, Apple Hospitality estimated the value of each Share as of December 31, 2014 at $10.30,as more fully described in the section titled “Common Shares” of Item 5 of the Annual Report on Form 10-K filed by Apple Hospitality with the SEC on March 6, 2015. The value was based upon a third party valuation of the per share value of the Shares on a fully diluted basis as of December 31, 2014.The third party developed a per share value range of $9.80 - $10.80 and the estimated value provided above was the mid-point of that range. The methodology employed by Apple Hospitality was based upon a number of estimates and assumptions that may not be accurate or complete and may not accurately reflect future conditions and the estimated per share value does not represent: (i) the amount at which Apple Hospitality’s Shares would trade on a national securities exchange, (ii) the amount a shareholder would obtain if he or she tried to sell his or her Shares or (iii) the amount shareholders would receive if Apple Hospitality liquidated its assets and distributed the proceeds after paying all expenses and liabilities. This value was based upon a third party valuation and other analyses as of December 31, 2014 and, therefore, may not reflect the value realized upon a liquidity event.This value was not based on an appraisal of Apple Hospitality’s assets. • The book value per Share as of December 31, 2014 was $8.06, or $0.56 per Share above the offer price. The Board notes that book value may not necessarily be representative of the liquidation value of Apple Hospitality. The book value per Share is the total of Apple Hospitality’s assets (reduced by depreciation) less liabilities as reflected in its financial statements divided by the total outstanding Shares. Assets and liabilities are recorded in the financial statements in accordance with generally accepted accounting principles and do not necessarily reflect fair value. • For purposes of accounting for the merger transactions with Apple REIT Seven, Inc. and Apple REIT Eight, Inc. effective March 1, 2014, Apple Hospitality estimated the value of each Share at $10.10. This value was based upon a third party valuation and other analyses as of March 1, 2014 and, therefore, may not reflect the value realized upon a liquidity event. This value was not based on an appraisal of Apple Hospitality’s assets. • As previously disclosed on May 9, 2014, Apple Hospitality has engaged a financial advisor to assist it in reviewing and evaluating various strategic alternatives, including a possible merger, sale or listing of Apple Hospitality.On or about March 2, 2015, Apple Hospitality disclosed to shareholders that it believed that a listing of Apple Hospitality’s Shares for trading on a national securities exchange provides the most favorable option for shareholder liquidity and that Apple Hospitality has begun taking steps in that direction, although it could not provide assurance that a listing would ultimately be achieved.Shareholders should understand that the tender offer is not related to any strategic alternative Apple Hospitality is considering and that if shareholders accept the offer price and sell their Shares pursuant to the tender offer, they will not participate in any strategic alternative Apple Hospitality may decide to pursue in the future. Apple Hospitality cannot provide assurance that it will complete any of these strategic alternatives and has not set a timetable to take any of these actions. • By accepting the offer price, shareholders would also be foregoing potential future distributions. Apple Hospitality currently pays monthly distributions that, if annualized, amount to $0.68 per Share per year. Although the timing and amount of distributions are within the discretion of the Board of Directors and the Board of Directors cannot provide any guarantee that Apple Hospitality will maintain this rate of distributions in the future, shareholders that choose to participate in the tender offer by selling their Shares to the Bidder will lose the right to receive all future distributions, including any distributions made or declared after the expiration date of the tender offer. • The Bidder states that the tender offer is being made “for investment purposes and with the intention of making a profit from the ownership of the Shares” and admits that it was “motivated to establish the lowest price which might be acceptable” to the shareholders. Therefore, the Bidder acknowledges that the offer price was established based on the Bidder’s objectives and not based on what is in the best financial interest of shareholders. • The Bidder acknowledges that it has “not made an independent appraisal of the Shares” or Apple Hospitality’s properties, and that it is “not qualified to appraise real estate.” • The Bidder has engaged a depositary for the tender offer, MacKenzie Capital Management, LP (the “Depositary”), that is an affiliate of the Bidder. As a result, there is no independent third party holding funds of the Bidder for payment of the offer price that can independently verify that such funds are available for payment, and the Bidder may have access to the Shares tendered by shareholders before all conditions to the tender offer have been satisfied and tendering holders have been paid. • The tender offer requires each shareholder submit to the personal jurisdiction of the State of California and to arbitrate any disputes that may arise between any shareholder and the Bidder or the Depositary. For most shareholders and their counsel, the use of California law and a mandatory California arbitration would impose unfamiliar law and an inconvenient forum. Additionally, in any dispute between a shareholder and the Bidder or the Depositary, the prevailing party will be entitled to recover attorney fees and costs. • There is no guarantee that the tender offer will be completed in the time frame that the tender offer implies. The tender offer does not expire until April 30, 2015 and it may be extended by the Bidder in its sole discretion. Shareholders with questions about this tender offer or other matters should consult his or her financial advisor or Apple Hospitality’s Investor Relations Department at 804.727.6321. Disclosures Certain statements contained in this press release other than historical facts may be considered forward-looking statements. These forward-looking statements are predictions and generally can be identified by use of statements that include phrases such as “may,” “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project,” “target,” “goal,” “plan,” “should,” “will,” “predict,” “potential,” and similar expressions that convey the uncertainty of future events or outcomes.Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of Apple Hospitality to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, but are not limited to, the ability of Apple Hospitality to effectively acquire and dispose of properties; the ability of Apple Hospitality to implement its operating strategy; the ability of Apple Hospitality to provide liquidity opportunities for its shareholders, including a listing on a national securities exchange; changes in general political, economic and competitive conditions and specific market conditions; adverse changes in the real estate and real estate capital markets; financing risks; the outcome of current and future litigation; regulatory proceedings or inquiries; and changes in laws or regulations or interpretations of current laws and regulations that impact Apple Hospitality’s business, assets or classification as a real estate investment trust. Although Apple Hospitality believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this press release will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by Apple Hospitality or any other person that the results or conditions described in such statements or the objectives and plans of Apple Hospitality will be achieved.In addition, Apple Hospitality’s qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code.Readers should carefully review Apple Hospitality’s financial statements and the notes thereto, as well as the risk factors described in Apple Hospitality’s filings with the SEC, including, but not limited to, in the section entitled “Item 1A. Risk Factors” in the Annual Report on Form 10-K filed by Apple Hospitality with the SEC on March 6, 2015.Any forward-looking statement that Apple Hospitality makes speaks only as of the date of this press release.Apple Hospitality undertakes no obligation to publicly update or revise any forward-looking statements or cautionary factors, as a result of new information, future events, or otherwise, except as required by law. # # #
